REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of First National Community Bancorp, Inc. We have audited the accompanying consolidated balance sheets of First National Community Bancorp, Inc. and subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of income, changes in stockholders’ equity and comprehensive income, and cash flows for each of the three years in the period ended December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of First National Community Bancorp, Inc. and subsidiaries as of December 31, 2009 and 2008, and the results of their operations and their cash flows for each of the three-years in the period ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), First National Community Bancorp, Inc.’s internal control over financial reporting as of December 31, 2009, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 10, 2010 expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. Demetrius & Company, L.L.C. Wayne, New Jersey March 10, FIRST NATIONAL COMMUNITY BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, (in thousands, except share data) 2009 2008 ASSETS Cash and cash equivalents: Cash and due from banks $ 24,189 $ 18,171 Federal funds sold 62,175 0 Total cash and cash equivalents 86,364 18,171 Securities: Available-for-sale, at fair value 259,955 245,900 Held-to-maturity, at cost (fair value $1,788 and $1,774) 1,899 1,808 Federal Reserve Bank and FHLB stock, at cost 11,779 11,087 Loans, net of allowance for credit losses of $22,502 and $8,254 927,324 956,674 Bank premises and equipment 20,667 17,785 Accrued interest receivable 4,186 4,686 Intangible Assets 1,794 1,647 Goodwill 8,134 8,134 Other assets 73,309 47,867 TOTAL ASSETS $ 1,395,411 $ 1,313,759 LIABILITIES Deposits: Demand $ 85,370 $ 79,760 Interest-bearing demand 352,631 302,058 Savings 86,455 79,526 Time ($100,000 and over) 238,839 191,052 Other time 308,313 300,496 Total deposits 1,071,608 952,892 Borrowed funds 217,467 245,197 Accrued interest payable 2,880 4,198 Other liabilities 12,323 11,130 Total liabilities $ 1,304,278 $ 952,892 STOCKHOLDERS' EQUITY Common Stock ($1.25 par) Authorized:50,000,000 shares in 2009 and 2008 Issued and outstanding:16,289,970 shares in 2009 and 16,047,928 shares in 2008 $ 20,362 $ 20,060 Additional paid-in capital 61,190 59,591 Retained earnings 26,854 40,892 Accumulated other comprehensive income (17,273) (20,201) Total stockholders' equity 91,133 100,342 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 1,395,411 $ 1,313,759 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. FIRST NATIONAL COMMUNITY BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME Year Ended December 31, (in thousands, except per share data) 2009 2008 2007 INTEREST INCOME Interest and fees on loans $ 51,504 $ 58,666 $ 67,070 Interest and dividends on securities: U.S. Treasury and government agencies 6,427 8,397 9,584 State and political subdivisions 5,203 3,753 3,342 Other securities 1,474 2,623 1,862 Total interest and dividends on securities 13,104 14,773 14,788 Interest on federal funds sold 98 12 28 TOTAL INTEREST INCOME 64,706 73,451 81,886 INTEREST EXPENSE Interest-bearing demand 3,725 4,025 8,064 Savings 589 692 868 Time ($100,000 and over) 5,097 6,633 9,271 Other time 8,010 12,240 15,413 Interest on borrowed funds 7,775 9,652 8,956 TOTAL INTEREST EXPENSE 25,196 33,242 42,572 Net interest income before provision for credit losses 39,510 40,209 39,314 Provision for credit losses 31,950 1,804 2,200 NET INTEREST INCOME AFTER PROVISION FOR CREDIT LOSSES 7,560 38,405 37,114 OTHER INCOME Service charges 2,863 3,118 2,840 Net gain on the sale of securities 890 1,156 721 Total other-than-temporary impairment losses (30,449) 0 0 Portion of loss recognized in other comprehensive income (before taxes) 24,250 0 0 Net impairment losses recognized in earnings (6,199) 0 0 Net gain on the sale of loans 1,481 414 310 Net gain on the sale of other real estate 309 520 0 Net gain on the sale of other assets 0 3 26 Other 2,687 2,601 2,448 TOTAL OTHER INCOME 2,031 7,812 6,345 OTHER EXPENSES Salaries and employee benefits 12,083 12,745 11,917 Occupancy expense 2,219 2,349 2,116 Equipment expense 1,829 1,811 1,577 Advertising expense 713 988 890 Data processing expense 1,928 1,610 1,682 FDIC assessment 2,782 720 375 Bank shares tax 898 643 677 Expenses of other real estate 1,250 (4) 1 Provision for off-balance sheet 1,634 896 0 Other operating expenses 5,662 4,772 4,562 TOTAL OTHER EXPENSES 30,998 26,530 23,797 INCOME (LOSS) BEFORE INCOME TAXES (21,407) 19,687 19,662 Provision (credit) for income taxes (10,107) 4,604 4,966 NET INCOME (LOSS) $ (11,300) $ 15,083 $ 14,696 EARNINGS (LOSS) PER SHARE: BASIC $ -0.70 $ 0.95 $ 0.94 DILUTED $ -0.70 $ 0.93 $ 0.92 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. FIRST NATIONAL COMMUNITY BANCORP, INC.AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For The Years Ended December 31,(in thousands) 2009 2008 2007 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS: CASH FLOWS FROM OPERATING ACTIVITIES: Interest received $ 61,505 $ 70,737 $ 80,570 Fees and commissions received 5,700 5,787 5,304 Interest paid (26,348) (35,902) (42,506) Cash paid to suppliers and employees (35,353) (24,944) (21,543) Income taxes paid (1,863) (4,463) (5,692) NET CASH PROVIDED BY OPERATING ACTIVITIES 3,641 11,215 16,133 CASH FLOWS FROM INVESTING ACTIVITIES: Securities available for sale: Proceeds from maturities 1,000 500 500 Proceeds from sales prior to maturity 37,222 65,240 76,202 Proceeds from calls prior to maturity 34,461 41,193 35,918 Purchases (84,444) (82,008) (149,531) Purchase of bank owned life insurance 0 0 (5,000) Net increase in loans to customers (9,299) (60,697) (71,012) Capital expenditures (4,377) (2,930) (4,178) NET CASH USED IN INVESTING ACTIVITIES (25,437) (38,702) (117,101) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase/(decrease) in demand deposits, money market demand, NOW accounts, and savings accounts 63,112 22,250 (11,887) Net increase/(decrease) in certificates of deposit 55,603 (14,876) 36,431 Net increase/(decrease) in borrowed funds (50,831) 17,365 74,961 Proceeds from issuance of subordinated debentures 23,100 0 0 Proceeds from issuance of common stock net of stock issuance costs 1,650 3,281 3,798 Proceeds from issuance of common stock - Stock Option Plans 93 197 274 Cash dividends paid (2,738) (7,294) (6,614) Cash paid in lieu of fractional shares 0 0 (3) NET CASH PROVIDED BY FINANCING ACTIVITIES 89,989 20,923 96,960 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 68,193 (6,564) (4,008) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR 18,171 24,735 28,743 CASH AND CASH EQUIVALENTS AT END OF YEAR $ 86,364 $ 18,171 $ 24,735 RECONCILIATION OF NET INCOME TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Net income (loss) $ (11,300) $ 15,083 $ 14,696 Adjustments to reconcile net income to net cash provided by operating activities: Amortization and accretion, net (3,700) (3,743) (1,727) Equity in trust (5) (2) (23) Depreciation and amortization 1,811 1,822 1,653 Stock based compensation - stock option plans 158 0 249 Provision for credit losses 31,950 1,804 2,200 Provision for off-balance sheet commitments 1,634 896 0 Provision for deferred taxes (7,993) (453) (393) Gain on sale of securities (890) (1,156) (721) Other-than-temporary impairment losses 6,199 0 0 Gain on sale of loans (1,481) (414) (310) Gain on sale of other real estate (309) (520) 0 Gain on sale of other assets 0 (3) (26) Increase/(decrease) in interest payable (1,152) (2,660) 73 Increase/(decrease) in accrued expenses and other liabilities (605) 2,221 1,562 Increase in prepaid expenses and other assets (11,176) (2,689) (1,511) Increase in interest receivable 500 1,029 411 Total adjustments 14,941 (3,868) 1,437 NET CASH PROVIDED BY OPERATING ACTIVITIES $ 3,641 $ 11,215 $ 16,133 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. FIRST NATIONAL COMMUNITY BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME For the Years Ended December 31, 2009, 2008 and 2007 (in thousands, except share data) COMP-REHEN-SIVE COMMON STOCK ADD’L PAID-IN RETAINED ACCUMULATED OTHER COMP-REHENSIVE INCOME/ INCOME SHARES AMOUNT CAPITAL EARNINGS (LOSS) TOTAL BALANCES, DECEMBER 31, 2006 15,497,711 $19,373 $52,418 $25,141 $(70) $96,862 Comprehensive Income: Net income for the year $14,696 14,696 14,696 Other comprehensive income, net of tax: Unrealized loss on securities available-for-sale, net of deferred income tax benefit of $1,143 (2,841) Reclassification adjustment for gain or loss included in income (tax effect of $252) 721 Total other comp. loss, net of tax (2,120) (2,120) (2,120) Comprehensive Income $12,576 Cash dividends paid, $0.42 per share (6,614) (6,614) Stock based compensation – Stock Option Plans 249 249 Proceeds from issuance of Common Stock- Stock option plans 36,088 46 237 (9) 274 Proceeds from issuance of Common Stock through dividend reinvestment 212,599 264 3,586 (52) 3,798 Cash dividends paid in lieu of fractional shares (148) (3) (3) BALANCES, DECEMBER 31, 2007 15,746,250 $19,683 $56,490 $33,159 $(2,190) $107,142 Adjustment to initially adopt EITF 06-04 (56) (56) BALANCES, JANUARY 1, 2008 15,746,250 $19,683 $56,490 $33,103 $(2,190) $107,086 Comprehensive Income: Net income for the year $15,083 15,083 15,083 Other comprehensive income, net of tax: Unrealized loss on securities available-for-sale, net of deferred income tax benefit of $10,103 (18,763) Reclassification adjustment for gain or loss included in income (tax effect of $404) 752 Total other comp. loss, net of tax (18,011) (18,011) (18,011) Comprehensive Income $(2,928) Cash dividends paid, $0.46 per share (7,294) (7,294) Proceeds from issuance of Common Stock- Stock option plans 31,125 39 158 197 Proceeds from issuance of Common Stock through dividend reinvestment 270,553 338 2,943 3,281 BALANCES, DECEMBER 31, 2008 16,047,928 $20,060 $59,591 $40,892 $(20,201) $100,342 Comprehensive Income: Net loss for the year $(11,300) (11,300) (11,300) Other comprehensive income, net of tax: Unrealized gain on securities available-for-sale, Net of deferred taxes of $1,858 3,606 Non credit related losses on securities not expected to be sold, net of deferred income tax benefit of $652 (1,265) Reclassification adjustment for gain or loss included in income (tax effect of $302) 587 Total other comp. income, net of tax 2,928 2,928 2,928 Comprehensive Income/(Loss) $(8,372) Cash dividends paid, $0.17 per share (2,738) (2,738) Stock based compensation – Stock Option Plans 158 158 Proceeds from issuance of Common Stock- Stock option plans 15,500 19 74 93 Proceeds from issuance of Common Stock through dividend reinvestment 226,542 283 1,367 1,650 BALANCES, DECEMBER 31, 2009 16,289,970 $20,362 $61,190 $26,854 $(17,273) $91,133 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. Notes to Consolidated Financial Statements: 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: The accounting and reporting policies that affect the more significant elements of First National Community Bancorp, Inc.’s (the “company”) financial statements are summarized below.They have been followed on a consistent basis and are in accordance with generally accepted accounting principles and conform to general practice within the banking industry. The Financial Accounting Standards Board (FASB) has codified previous issued standards into Accounting Standards Codification (ASC). NATURE OF OPERATIONS The company is a registered financial holding company, incorporated under the laws of the state of Pennsylvania.It is the parent company of First National Community Bank (the “bank”) and it’s wholly owned subsidiaries FNCB Realty, Inc. and FNCB Realty LLC II. The bank provides a variety of financial services to individuals and corporate customers through its twenty-one banking locations located in northeastern Pennsylvania.
